     Case 2:08-cr-01390-ODW Document 242 Filed 06/02/20 Page 1 of 2 Page ID #:1262



                                                                               FILED
 1                                                                  ~~~~K ~ c~. pISTRIGT COURT

 2'

 3
                                                                                     f OF CALID~P
                                                                  CENT~~~~..,!S1 KiC              UTY
 4~

 5

 6

                        UNITED STATES DISTRICT COURT
 s                     CENTRAL DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                      Case No.. ~ ,~c _ ~~~~
                                                                 l.,tS
11                          Plaintiff,

12             vs.                                   ORDER OF DETENTION AFTER HEARING
                                                       [Fed.R.Crim.P. 32.1(a)(6);
13                                                      18 U.S.C. 3143(a)]
       f        -.S_~~ t S`~~
14
                            Defendant.
15

16

17

18           The defendant having been arrested in this District pursuant to

19    a    warrant    issued    by    the   United       States     District          Court        for   the

20     ~{`~{~ ~~ ~~.~-          ~        for alleged violation(s) of the terms and

21    conditions of his/her [probation]                  upervised relea             ]; and

22           The    Court    having   conducted      a    detention         hearing         pursuant     to

23    Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143{a),

24           The Court finds that:

25    A.     '(~)    The defendant has not met his/her burden of establishing by

26           clear and convincing evidence that he/she is not likely to flee

27           if released under 18 U.S.C. § 3142(b) or (c).                           This finding is

28           based on (.~~o~ V ~ rig ~ ~ ^ ~ _~-~`-~ c ~►-~ ~1 ~~.r~                     (=►    ~a~


                                                                   i'        «f ~~~
     Case 2:08-cr-01390-ODW Document 242 Filed 06/02/20 Page 2 of 2 Page ID #:1263




 1

2

3

 4          and/or

 5    B.    ( )   The defendant has not met his/her burden of establishing by

6           clear and convincing evidence that he/she is not likely to pose

 7          a danger to the safety of any other person or the community if

 8          released under 18 U.S . C. § 3142(b) or (c).     This finding is based

 9          on:

10

11

12

13

14          IT THEREFORE IS ORDERED that the defendant be detained pending

15    the further revocation proceedings.

16

~~    Dated:          ~~z~~zv
18

19

20                                             UNITES STATES MAGISTRATE JUDGE

21                                                       PAUL L. A~RA~~
22

23

24

25

26

27

28
